DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Seq ID NO. 13 in the reply filed on 14 June 2022 is acknowledged.  The traversal is on the ground(s) that “the claims (claims 9 to 27) require analysis of all of the bacteria represented by SEQ ID NOS. 1-36, and that the individual species do not in fact represent individual species of the invention”.  
This is not found persuasive because each individual sequence as claimed has a different chemical structure, based on the polynucleotide sequence represented by each SEQ ID NO.  Said sequences must be individually searched in multiple databases, to identify not only the bacterial species, but to identify possible primers for amplifying each, or identifying a degenerate primer set to amplify all.  The difference in variable regions of 16S RNA have unknown effects on the functions of the proteins encoded by said nucleotides in relation to one another.  It is not known if all of the sequences possess the same type and/or level of function as required  As such, the sequences are independent and distinct.  Furthermore, the search and examination of 36 16S variable regions includes that of sequences from 36 different (presumably) microbes and would pose undue burden on the Office, as each requires a separate search as well as separate consideration  Each sequence is linked to a different bacterial species, each of which can be separately classified and have different considerations based on the different encoded proteins and their functions.  The application of the 36 different sequences to any disease-related process or method would also be separately classified, based on the microbes, and possibly have different considerations depending on the functional difference due to sequence variations.  It is noted that this is a species election and that if the elected sequence is free of the art, then typically, the entire group would be free from the art when the claim is written to require all of/each of said sequences.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
	Claims 9-27 are currently pending and under exam herein.
	Claims 1-8 have been cancelled.

Priority
	This Application is a Continuation of U.S. Application No. 14/089,118, filed November 25, 2013 (now abandoned), which is a Continuation of U.S. Application No. 11/718,362, filed November 4, 2008 (now abandoned), which is a 35 U.S.C. § 371 National Stage Application of International Application No. PCT/US2005/039887, filed November 1, 2005, which claims the benefit of priority to U.S. Provisional Application No. 60/623,771, filed November 1, 2004 and U.S. Provisional Application No. 60/646,592, filed January 26, 2005.  
	Priority is acknowledged to PCT/US05/39887, filed 1 November 2005 for each of claims 9-27.  
	Priority is denied to provisional applications: 60/623,771, filed November 1, 2004 and 60/646,592, filed January 26, 2005, as no sequences are disclosed in the related provisional applications.
Information Disclosure Statement
	No Information Disclosure Statement has been filed.

Sequence Listing in Computer Readable Format
	The CRF filed 18 May 2018 has been entered.

Drawings
	The Drawings submitted 18 May 2018 are accepted.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See paragraph [0038], as example.  Correction is kindly requested for all instances in the Specification.
It is noted that all reference to the “Specification” in the instant Office Action is with respect to the Specification as published [PG Pub 2018/0251820].

Claim Interpretation
	Claim 9 recites, “performing a polymerase chain reaction upon selected variable regions of 16S rRNA from said bacterial rRNA sample, by utilizing a forward and reverse nucleotide primer effective for amplifying bacterial species having SEQ ID NOS. 1-36”. The claim is interpreted as follows:
	(a) With respect to one forward and reverse primer that is sufficient to amplify the species having SEQ ID NOS. 1-36, the primers are interpreted to mean forward and reverse degenerate primers, as known in the art and not limited to any particular primer.  Said step is considered a routine and known step.  
	(b) Further with respect to the recitation in the claim of “bacterial species having SEQ ID NOS. 1-36” the claim may be interpreted as either:
		(i) a single forward and a single reverse primer that amplifies all of SEQ ID NOS. 1-36; 
	or
		(ii) a single forward and reverse primer, per sequence, of SEQ ID NOS. 1-36.  It is suggested that if Applicant intends only one interpretation, that the claim be amended accordingly.  
	 Claims 9 and 17 recite, “classifying the bacterial rRNA gene profile by computer-implemented cluster analysis to create a cluster pattern in multidimensional space”.  The claim includes intended step of the creation of a cluster pattern in multidimensional space.  However, there are no steps recited that are directed to any actual creation of a cluster pattern.  As such, said recitation is intended as recited. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-27 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
	Claims 9 and 17 recite, “diagnosing the patient as having a colon disorder, by analyzing the patient’s classified bacterial rRNA gene profile cluster pattern in comparison to control rRNA gene profile cluster patterns and rRNA gene cluster patterns for one or more colon disorders; wherein a bacterial rRNA gene profile cluster pattern, indicative of a colon disorder, is distinguishable in multidimensional space”.  Frist, no actual classified bacterial rRNA gene profile cluster pattern is present in the claim prior to step (g) (see issue with intended recitation as above) and therefore there is insufficient antecedent basis in the claim for said cluster pattern as recited.  Second, the claim is unclear with respect to the recitation of comparing the patient’s…cluster pattern to control rRNA gene profile cluster patterns and rRNA gene cluster patterns for one or more colon disorders because it is not clear where the control rRNA is derived and from where the rRNA from one or more colon disorders is derived, i.e. from known database samples of a population; from known other patients; from other sources.  Clarification is requested through clearer claim language.  Further with respect to the “wherein a bacterial rRNA gene profile cluster pattern…is distinguishable in multidimensional space”, it is unclear if the “a bacterial rRNA…pattern” is intended to be that of the “patient” or some other pattern and further it is unclear what distinguishes said pattern in multidimensional space such that it would even indicate any colon disorder.  Clarification through clearer claim language is requested.
	Claim 9 recites, “constructing a bacterial rRNA gene profile…”; “classifying the bacterial rRNA gene profile by computer-implemented cluster analysis to create a cluster pattern in multidimensional space”; and “diagnosing a patient…”.  The claim is recited as intended to create a cluster pattern after the classification of bacterial rRNA.  However, the classification of a gene profile such that a diagnosis could be generated is not clear because the construction of the relative abundance of particular gene sequences does not appear to provide any particular parameters that indicate an ability to “diagnose” any condition by using said abundance.  The cluster pattern is not identified, for example, as any particular pattern that would indicate a diagnosis.  As such, the claim steps are unclear and clarification is requested.
	Claim 17 recites, “detecting the relative abundance in the bacterial population of the bacterial species represented by the rRNA sequences of SEQ ID NOS. 1-36”.  It is unclear what relative abundance is being “detected” in the bacterial population sample.  What are the rRNA sequences “represented” by SEQ ID NOS. 1-36.  Clarification through clearer claim language is requested.
	Claim 17 recites, “detecting the relative abundance in the bacterial population of the bacterial species represented by the rRNA sequences of SEQ ID NOS. 1-36”; bacterial rRNA gene profile…”; “classifying the relative abundances by computer-implemented cluster analysis to create a cluster pattern in multidimensional space”; and “diagnosing the patient…”.  The claim is recited as intended to create a cluster pattern after the classification abundances.  However, the classification of an abundance to then diagnose a patient as having a colon disorder is not clear because there are no parameters set forth by which a cluster pattern is associated with any disorder.  As such, the claim steps are unclear and clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step (1) Analysis 
With respect to step (1): yes, the claims are directed to methods for diagnosing a colon disorder in a patient.

Step (2A)(1) Analysis
With respect to step (2A)(1), the claims recite abstract ideas and natural principles.  
Abstract Ideas –(2A)(1) Analysis:
The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 9: “identifying the bacterial species represented by the sequenced reaction products…and constructing a bacterial rRNA profile comprising the relative abundance for the identified species by: calculating a total abundance…and computing the relative percentage of said total abundance”; “classifying the bacterial rRNA gene profile by computer-implemented cluster analysis to create a cluster pattern in multidimensional space, diagnosing…by analyzing the patient’s classified bacterial rRNA gene profile cluster pattern in comparison to control rRNA gene profile cluster patterns…”
	Claim 14: “clustering is supervised”
	Claim 15: “clustering is unsupervised”
	Claim 16: “clustering is done by PCA, PCO, CCA, C4.5, SVM, hierarchical classification, UPGMA, or K-means”
	Claim 17: “detecting the relative abundance in the bacterial population…classifying the relative abundance…cluster analysis to create a cluster pattern…diagnosing…by analyzing the patient’s bacterial cluster in comparison to cluster patterns from control samples and cluster patterns…”
	Claim 21: “clustering is supervised”
	Claim 22: “clustering is unsupervised”
	Claim 24: clustering is done by PCA, PCO, CCA, C4.5, SVM, hierarchical classification, UPGMA, or K-means”
	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than direction to obtain data (bacterial rRNA sample data) and make an identification of a species of bacteria represented by said sequence data.  The steps that follow said “identification”, which could reasonably be done by merely looking at the presented data, are ones directed to data manipulation (mathematical processes) including steps for calculating abundances and percentages and further using classification analysis for pattern establishment and comparisons to control data.  There are no specifics as to the methodology involved in the construction techniques, other than the mathematical operations as claimed and thus, under the BRI, one could simply, for example, perform said operations with pen and paper or the aid of a computer as a tool to perform said calculations.  
Natural Principle –(2A)(1) Analysis:
With respect to claims 9-27, the claims include steps that are directed to comparison of sequence patterns as identified from a digestive tract sample (natural environment of a patient) and correlating said patterns with a disease (colon disorder) [correlating genes with disease].

Step (2A)(2) Analysis
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas and natural principles into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 9: “obtaining a bacterial rRNA sample isolated from a digestive tract sample of a patient”; “performing a polymerase chain reaction upon selected regions of 16S rRNA…by utilizing forward and reverse nucleotide primers effective for amplifying bacterial species having SEQ ID NOS: 1-36”; “sequencing reaction products from said PCR”.
Claim 10: further defines the patient [data].
Claims 11-13: further defines the sample type [data].
Claim 17: “obtaining a bacterial population sample isolated from a digestive tract…” 
Claim 18: further defines the patient [data].
Claims 19-21 and 25-26: further defines the sample type [data].
Claim 27: “delivering or altering a therapeutic regimen”
Further with respect to the additional elements in the instant claims, those steps directed to data gathering, such as obtaining a bacterial rRNA sample; performing PCR; sequencing reaction products from PCR” perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “”computing” and “by computer-implemented analysis” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	The step recited in claim 27 directed to “delivering or altering a therapeutic regimen” is an additional step that is not specifically directed to the treatment of a particular disease and/or with a particular treatment for a particular disease.  Rather, the claim recites generic steps of delivering a treatment that are common place in the realm of application of data to inform a diagnosis or treatment, i.e. it is a step akin to “apply it” and viewed as steps that doctors routinely engage in after data assessment for a patient.  The steps, however, do not provide for a practical application, as directed in Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018), that is specific.
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.

Step (2B) Analysis 	
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the instant Specification also discloses the steps directed to getting bacterial samples and performing PCR and sequencing are routine, well-understood and conventional steps in the art. See, for example, the Specification at [0016] discussing that standard culture methods can be utilized for bacterial identification.  Further suitable methods, as disclosed in 6,632,182 and 6,443,909 may be used for obtaining samples [0020].  Detection methods for nucleic acids are disclosed in the instant Specification as those that are routinely practiced, such as PCR and nucleotide sequencing and DNA microarrays etc… [0022]; [0023].  Methods for using rRNA are also disclosed at [0038] and are routinely performed using said disclosed methods in the art that include known universal primers 27F and 338R as in [0039].   As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 9-27, any computer-related elements do not rise to the level of significantly more than the judicial exception.  The specification notes that computer elements in the instant context are those that are commercially available or widely used at [0073]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	Natural phenomena: With respect to claims 9-27: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception, as SEQ ID NO. 13 (elected sequence) is known in the art to be the bacterial species Moraxella osloensis [AF005190 Genbank in Int. J. Syst. Bacteriology (1998) Vol. 48, Pt. 1:75-89); Pettersson et al.].
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.  Claims 9-13, 15-21, and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott et al. (Gut Journal (2003) Vol. 53:685-693), in further view of Pettersson et al. International Journal of Systematic Bacteriology (1998) Vol. 48:75-89), in view of Wells et al. (Old Herborn University Seminar Monograph 7:Immune System and Microflora (2003); Eds. Heidt et al.; Herborn Litterae, Herborn-Dill, Germany:95-115).  
The prior art teachings are indicted by italics herein.
Claim 9 is directed to:
	A method for diagnosing a colon disorder in a patient, comprising [the prior art to Ott et al. discloses assessment of colon disorders; Ott et al p. 686, col. 1 Material and Methods section]: 
a) obtaining a bacterial rRNA sample isolated from a digestive tract sample of the patient [Ott et al. disclose assessment of 16S rDNA in sample taken from patient biopsy samples; p. 686, col. 1-Materials and Methods] ;
b) performing a polymerase chain reaction upon selected variable regions of 16S rRNA from said bacterial rRNA sample, by utilizing a forward and reverse nucleotide primer effective for amplifying bacterial species having SEQ ID NOS: 1-36 [Ott et al. disclose that 16SrDNA was amplified with generic primers covering most intestinal bacterial species (referring Table 2 at p.687; Ott et al. at p. 686, col. 2];
 c) sequencing the reaction products from said polymerase chain reaction [Ott et al. disclose sequencing of products; Ott et al. at p. 686, col. 2]; 
d) identifying the bacterial species represented by the sequenced reaction products, wherein bacterial species having SEQ ID NOS: 1-36 are present [Ott et al. disclose identification of bacterial species at p. 686, col. 2-“specific bacteria were identified by NCBI BLAST analysis…”]; 
e) constructing a bacterial rRNA gene profile comprising the relative abundance for the identified bacterial species having SEQ ID NOS: 1-36, by [Ott et al. disclose using cluster analysis and calculation of similarity scores to assess various types of bacteria; Ott et al. p. 687, col. 1-2-Material and Methods]: 
	i. calculating the total abundance of species having SEQ ID NOS: 1-36, and then 			ii. computing the relative percentage of said total abundance that is attributable to each individual bacterial species of SEQ ID NOS: 1-36 [Ott et al. disclose the calculation of abundances of various bacterial species; Ott et al. at p.687, col. 1-2] ;
 f) classifying the bacterial rRNA gene profile by computer-implemented cluster analysis to create a cluster pattern in multidimensional space [Ott et al. disclose the generation of a dendrogram illustrating the clustering of CD, UC and control patients; Ott et al. p. 687, col. 2]; and 
g) diagnosing the patient as having a colon disorder, by analyzing the patient's classified bacterial rRNA gene profile cluster pattern in comparison to control rRNA gene profile cluster patterns and rRNA gene cluster patterns for one or more colon disorders; wherein a bacterial rRNA gene profile cluster pattern, indicative of a colon disorder, is distinguishable in multidimensional space [Ott et al. disclose that the global composition of intestinal bacterial microflora is relevant in IBD pathogenesis; Ott et al. p. 690, col. 2; Ott et al. further include that the mucosal inflammation in IBD is associated with loss of normal anaerobic bacteria and further that such studies may explain mechanisms and etiologies in patients; Ott et al. p. 691, col. 1-2].
With respect to claim 10, Ott et al. disclose a patient undergoing treatment of IBD [Ott et al. at p. 686, col. 1].
With respect to claims 11-13, Ott et al. disclose patient samples including colon sample mucosal biopsies [Ott et al. at p. 686, col. 1; and  [Ott et al. at p. 687, col. 2-Results section].
With respect to claims 15-16, Ott et al. disclose clustering using UPGMA [Ott et al. at p. 687, col. 1; UPGMA is a hierarchical clustering technique and therefore “unsupervised”].
Claim 17 is directed to:
A method for diagnosing a colon disorder in a patient, comprising [the prior art to Ott et al. discloses assessment of colon disorders; Ott et al p. 686, col. 1 Material and Methods section]:  
obtaining a bacterial population sample isolated from a digestive tract sample of the patient [Ott et al. disclose assessment of 16S rDNA in sample taken from patient biopsy samples; p. 686, col. 1-Materials and Methods] ; 
detecting the relative abundance in the bacterial population of the bacterial species represented by the rRNA sequences of SEQ ID NOS: 1-36[Ott et al. disclose that 16SrDNA was amplified with generic primers covering most intestinal bacterial species (referring Table 2 at p.687; Ott et al. at p. 686, col. 2; Ott et al. disclose sequencing of products; Ott et al. at p. 686, col. 2; Ott et al. disclose identification of bacterial species at p. 686, col. 2-“specific bacteria were identified by NCBI BLAST analysis…”]; 
classifying the relative abundances by computer-implemented cluster analysis to create a cluster pattern in multidimensional space [Ott et al. disclose the calculation of abundances of various bacterial species; Ott et al. at p.687, col. 1-2; Ott et al. disclose the generation of a dendrogram illustrating the clustering of CD, UC and control patients; Ott et al. p. 687, col. 2]; and 
diagnosing the patient as having a colon disorder, by analyzing the patient's bacterial cluster pattern in comparison to cluster patterns from control samples and cluster patterns from samples of one or more colon disorders; wherein a bacterial population cluster pattern, indicative of a colon disorder, is distinguishable in multidimensional space [Ott et al. disclose that the global composition of intestinal bacterial microflora is relevant in IBD pathogenesis; Ott et al. p. 690, col. 2; Ott et al. further include that the mucosal inflammation in IBD is associated with loss of normal anaerobic bacteria and further that such studies may explain mechanisms and etiologies in patients; Ott et al. p. 691, col. 1-2].
With respect to claim 18, Ott et al. disclose a patient undergoing treatment of IBD [Ott et al. at p. 686, col. 1].
With respect to claims 19-21, Ott et al. disclose patient samples including colon sample mucosal biopsies [Ott et al. at p. 686, col. 1; and  [Ott et al. at p. 687, col. 2-Results section].
With respect to claims 23-24, Ott et al. disclose clustering using UPGMA [Ott et al. at p. 687, col. 1; UPGMA is a hierarchical clustering technique and therefore “unsupervised”].
With respect to claim 25, Ott et al. disclose bacterial determination using PCR [Ott et al. at p. 686, col. 1-2; p. 67, col. 1].
With respect to claim 26, Ott et al. disclose sequencing a bacterial population to investigate overall diversity of intestinal microflora [Ott et al. p. 687, col. 2].
	Ott et al. does not specifically disclose the species having SED ID NO. 13, as currently elected in claim 9 and 17.  Ott et al. do not specifically outline a supervised clustering method (claims 14 and 22) and Ott et al. do not specifically call out using the technique for altering or delivering a therapeutic regimen (claim 27).  
	The prior art to Pettersson et al., however, does disclose phylogeny for the family Moraxella, including M. osloensis (including the sequence known as SEQ ID NO. 13 of the instant disclosure; recorded as AF005190 in Genbank on 15 April 1998) by rDNA sequence analysis [Pettersson et al. at p. 75-abstract].  Pettersson et al. disclose that said species is implicated in infection [Pettersson et al. at Table 1] and disclose that sequence comparison of RNA genes of the ribosomal subunit, 16S rDNA, is a powerful tool for the analysis of bacterial species [Pettersson et al. at p. 77, col. 1].  In addition, Pettersson et al. disclose primers that are effective for amplification of SEQ ID NO. 13 at Table 2.  The prior art to Wells et al. further include that M. osloensis as implicated in infection.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used the techniques disclosed by Ott et al. for the assessment and classification of the microbial composition from colon disorder patient samples, wherein said sample included SEQ ID NO. 13, as disclosed by Pettersson et al., as a bacterial species of interest to human biology [Pettersson et al. at p. 85, col. 1; p. 86, col. 1]. The inclusion of said bacteria in the profile generation would have been further obvious as the prior art to includes species of Moraxella, including that of M. osloensis as implicated in infection, such as disclosed in Wells et al. at p. 98, col. 1.  As such, one would have had a reasonable expectation of success in identifying said species from a patient sample as all techniques were known in the art and the combination would have yielded predictable results.  Further to using said information to inform diagnosis and treatment, it would have been obvious to one of skill in the art as the art teaches that bacterial microflora are implicated in disease (see Ott et al., as example) and using the information as part of treatment considerations is an obvious use of the gained data from the processes of claim 17.  As such, claim 27 does not provide a contribution over any of the references cited as prior art.

	2.    Claims 9, 14, 17, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott et al. (Gut Journal (2003) Vol. 53:685-693), in further view of Pettersson et al. International Journal of Systematic Bacteriology (1998) Vol. 48:75-89), in view of Wells et al. (Old Herborn University Seminar Monograph 7:Immune System and Microflora (2003); Eds. Heidt et al.; Herborn Litterae, Herborn-Dill, Germany:95-115, in further view of Lancashire et al. (Genome Analysis (2005-March) Vol. 21:2191-2199).
Claim 9 is directed to:	
A method for diagnosing a colon disorder in a patient, comprising [the prior art to Ott et al. discloses assessment of colon disorders; Ott et al p. 686, col. 1 Material and Methods section]: 
a) obtaining a bacterial rRNA sample isolated from a digestive tract sample of the patient [Ott et al. disclose assessment of 16S rDNA in sample taken from patient biopsy samples; p. 686, col. 1-Materials and Methods] ;
b) performing a polymerase chain reaction upon selected variable regions of 16S rRNA from said bacterial rRNA sample, by utilizing a forward and reverse nucleotide primer effective for amplifying bacterial species having SEQ ID NOS: 1-36 [Ott et al. disclose that 16SrDNA was amplified with generic primers covering most intestinal bacterial species (referring Table 2 at p.687; Ott et al. at p. 686, col. 2];
 c) sequencing the reaction products from said polymerase chain reaction [Ott et al. disclose sequencing of products; Ott et al. at p. 686, col. 2]; 
d) identifying the bacterial species represented by the sequenced reaction products, wherein bacterial species having SEQ ID NOS: 1-36 are present [Ott et al. disclose identification of bacterial species at p. 686, col. 2-“specific bacteria were identified by NCBI BLAST analysis…”]; 
e) constructing a bacterial rRNA gene profile comprising the relative abundance for the identified bacterial species having SEQ ID NOS: 1-36, by [Ott et al. disclose using cluster analysis and calculation of similarity scores to assess various types of bacteria; Ott et al. p. 687, col. 1-2-Material and Methods]: 
	i. calculating the total abundance of species having SEQ ID NOS: 1-36, and then 			ii. computing the relative percentage of said total abundance that is attributable to each individual bacterial species of SEQ ID NOS: 1-36 [Ott et al. disclose the calculation of abundances of various bacterial species; Ott et al. at p.687, col. 1-2] ;
 f) classifying the bacterial rRNA gene profile by computer-implemented cluster analysis to create a cluster pattern in multidimensional space [Ott et al. disclose the generation of a dendrogram illustrating the clustering of CD, UC and control patients; Ott et al. p. 687, col. 2]; and 
g) diagnosing the patient as having a colon disorder, by analyzing the patient's classified bacterial rRNA gene profile cluster pattern in comparison to control rRNA gene profile cluster patterns and rRNA gene cluster patterns for one or more colon disorders; wherein a bacterial rRNA gene profile cluster pattern, indicative of a colon disorder, is distinguishable in multidimensional space [Ott et al. disclose that the global composition of intestinal bacterial microflora is relevant in IBD pathogenesis; Ott et al. p. 690, col. 2; Ott et al. further include that the mucosal inflammation in IBD is associated with loss of normal anaerobic bacteria and further that such studies may explain mechanisms and etiologies in patients; Ott et al. p. 691, col. 1-2].
Claim 17 is directed to:
A method for diagnosing a colon disorder in a patient, comprising [the prior art to Ott et al. discloses assessment of colon disorders; Ott et al p. 686, col. 1 Material and Methods section]:  
obtaining a bacterial population sample isolated from a digestive tract sample of the patient [Ott et al. disclose assessment of 16S rDNA in sample taken from patient biopsy samples; p. 686, col. 1-Materials and Methods] ; 
detecting the relative abundance in the bacterial population of the bacterial species represented by the rRNA sequences of SEQ ID NOS: 1-36[Ott et al. disclose that 16SrDNA was amplified with generic primers covering most intestinal bacterial species (referring Table 2 at p.687; Ott et al. at p. 686, col. 2; Ott et al. disclose sequencing of products; Ott et al. at p. 686, col. 2; Ott et al. disclose identification of bacterial species at p. 686, col. 2-“specific bacteria were identified by NCBI BLAST analysis…”]; 
classifying the relative abundances by computer-implemented cluster analysis to create a cluster pattern in multidimensional space [Ott et al. disclose the calculation of abundances of various bacterial species; Ott et al. at p.687, col. 1-2; Ott et al. disclose the generation of a dendrogram illustrating the clustering of CD, UC and control patients; Ott et al. p. 687, col. 2]; and 
diagnosing the patient as having a colon disorder, by analyzing the patient's bacterial cluster pattern in comparison to cluster patterns from control samples and cluster patterns from samples of one or more colon disorders; wherein a bacterial population cluster pattern, indicative of a colon disorder, is distinguishable in multidimensional space [Ott et al. disclose that the global composition of intestinal bacterial microflora is relevant in IBD pathogenesis; Ott et al. p. 690, col. 2; Ott et al. further include that the mucosal inflammation in IBD is associated with loss of normal anaerobic bacteria and further that such studies may explain mechanisms and etiologies in patients; Ott et al. p. 691, col. 1-2].
	Ott et al., Pettersson et al. and Wells et al. do not specifically disclose assessment of clustering using supervised learning.  However, the prior art to Lancashire et al. disclose classification of bacterial species using cluster analysis that provides for classification of bacterial strains, among other uses in biological sciences (Lancashire et al. at p. 2191, col. 1-2).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have utilized the methods of Lancashire et al. with those as disclosed in Ott, Pettersson and Wells, as Lancashire et al. show that supervised learning techniques are powerful indicators for identification of phenotypic fingerprints to identify bacterial isolates (p. 2196).  As such, one of skill in the art would have had a reasonable expectation of success in using the information s as disclosed in Ott, Pettersson and Wells for the clustering as each technique was known in the art and the combination would have yielded predictable results.  Lancashire et al. include that techniques such as ANNs are highly accurate for use in modeling for molecular microbiological data to identify markers of interest which can support laboratory decision support and diagnosis of disease (Lancashire at p. 2198).

Conclusion
	No claims are allowed.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631